IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KATHERINE COX,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2991

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 5, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Katherine Cox, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the April 6, 2016, judgment and sentence in Escambia County Circuit

Court case number 5715CF000104A. Upon issuance of mandate in this cause, a copy

of this opinion shall be provided to the clerk of the circuit court for treatment as the
notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed

counsel, the trial court shall appoint counsel to represent petitioner on appeal.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.




                                           2